Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Terminal Disclaimer
The terminal disclaimer filed on 02/08/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US9556363 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Thomas Omholt on 02/08/2021.
The application has been amended as follows: 
Clam 1: A method of chemically-mechanically polishing a substrate, which method comprises: 
(i)    contacting a substrate with a chemical-mechanical polishing composition comprising:
(a)    a liquid carrier, and 
(b)    an abrasive suspended in the liquid carrier, wherein the abrasive comprises colloidal silica particles having a surface which has been treated with a compound selected from the group consisting of an aminosilane compound, a phosphonomumsilane compound, and a sulfonium silane compound, wherein the colloidal silica particles have a percent surface coverage from about 5% to about 32%, 
Claim 4 (cancelled).

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
 Claims 1 - 3, and 5 - 8 are allowed.
The combined teaching of U.S. Patent No. 6,646,348 and U.S. Patent Application Publication No. 20050056810 discloses methods for using polishing compositions polish substrate features set forth in the previous office action. However, the polishing  composition fail  to  teach  that the colloidal  silica particles have a percent surface coverage from about 5% to about 32%. The silicon oxide removal rate rapidly increases as the percent surface coverage on the particles increases to about 5%, and then remains substantially unchanged at a relatively high level when the percent surface coverage is increased from about 5% to about 32%, then begins to decrease as the percent surface coverage on the particles continues to increase.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan Ripa can be reached on (571)270-7875.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.